Citation Nr: 9914100	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-26 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  




REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from March 1962 to June 
1969.  

This appeal arose from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that found that the veteran had submitted new and 
material evidence to reopen his claim for service connection 
for post-traumatic stress disorder but denied the veteran's 
claim on the merits.  The veteran appealed this determination 
to the Board of Veterans' Appeals (Board), which denied the 
claim in a decision dated in April 1997.  The veteran 
appealed the Board's decision to the United States Court of 
Veterans Appeals, which is now known as the United States 
Court of Appeals for Veterans Claims (Court).  

In July 1997, the Secretary of Veterans Affairs filed a 
motion with the Court to stay proceedings and remand the case 
to the Board.  An Order of the Court dated in July 1997 
granted the motion and vacated the Board's April 1997 
decision.  In April 1998, the Board remanded this case to the 
RO for further development and readjudication in accordance 
with the motion as adopted by the Court.  Following the 
requested development, the RO continued its denial of the 
claimed benefit, and the matter is now before the Board for 
final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  It is probable that the veteran has post-traumatic stress 
disorder as a result of his wartime service in Vietnam that 
coexists with psychiatric residuals of a post service brain 
injury.  



CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§  3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a), especially in 
light of the evidence provided by his treating VA physician.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.  

The veteran contends he has post-traumatic stress disorder as 
a result of his period of active service.  The veteran 
alludes to letters from his treating VA physician which 
reflect a clear diagnosis of post-traumatic stress disorder 
and attribute post-traumatic stress disorder to stressors 
experienced during his period of active service.  He 
therefore maintains that service connection for post-
traumatic stress disorder is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for post-traumatic stress disorder requires 
medical evidence establishing a clear diagnosis of the 
condition, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).  

During his November 1991 hearing before a hearing officer at 
the RO, the veteran indicated that he did not receive 
treatment for a psychiatric disorder during his period of 
active service.  The veteran's service medical records, 
including his March 1962 entrance examination and his May 
1969 separation examination, are negative for complaints or 
findings of any psychiatric disorder.  During the November 
1991 hearing, the veteran described some of the stressors 
encountered during his second tour in Vietnam, including 
almost nightly attacks involving mortar and rocket fire, and 
body bags.  He also attested to nightmares related to his 
second tour in Vietnam.  

The medical evidence of record indicates the veteran incurred 
a disabling brain injury in 1982 and that he has since been 
hospitalized on a number of occasions at VA facilities for 
related psychiatric disorders.  He filed a claim for service 
connection for "delayed stress" in August 1984, which was 
adjudicated as his first claim for service connection for 
post-traumatic stress disorder and denied by the RO in 
January 1985.  That determination was affirmed by the Board 
in a decision dated in June 1986.  

On VA psychiatric examination in December 1984, the veteran 
was found to be limited from full social and economic roles 
by virtue of his dysarthria and organic affective syndrome.  
The examination report does not show that a diagnosis of 
post-traumatic stress disorder was entertained.  Regarding 
the veteran's period of active service, the examiner noted by 
history only that the veteran served from 1962 to 1967 (which 
is not entirely accurate) and that he served in Vietnam.  The 
report does not reflect any stressors experienced during the 
veteran's period of active service.  

An April 1987 VA psychiatric examination resulted in 
diagnoses of adjustment disorder with depressed mood, and 
organic affective syndrome.  The history as related by the 
veteran does not include specific experiences from his 
Vietnam service, although the elicited history indicated that 
the veteran served from 1962 to 1969, that he served in 
Vietnam for two tours, and that he was not directly involved 
in combat.  

A letter dated in December 1989 from James K. Martins, M.D., 
to a private attorney described the veteran as a "'smiling' 
depression with a great disposition to suicide" and 
therefore urged the rapid settlement of a lawsuit apparently 
related to a 1987 rear-end car accident involving the 
veteran.  In this context, Dr. Martins stated that the 
veteran gave a history of long Vietnam service with two tours 
of duty in Vietnam.  Dr. Martins stated, "I am sure he has 
PTSS (post-traumatic stress syndrome), from this 
experience."  He gave no further basis for this conclusion, 
which appears to have been based solely on history provided 
by the veteran.  The majority of the approximately one-page 
letter is devoted to detailing the veteran's 1982 
intracranial aneurysm, social history, and the worsening of 
his symptoms since the 1987 car accident.  The Board notes 
that Dr. Martins is not an accredited psychiatrist.  His 
letterhead indicates that he was a diplomate of the American 
Board of Family Practice and more recently was a fellow of 
various medico-legal societies.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a medical professional is not competent 
to opine as to matters outside the scope of his or her 
expertise, even to well ground a claim).  In light of the 
foregoing, Dr. Martins' letter is assigned very little 
probative weight.  

A December 1989 VA interim summary reveals a diagnosis of 
organic personality syndrome.  The organic personality 
syndrome had essentially been unresponsive to treatment, was 
felt to be chronic and severe, and was manifested by 
emotional lability, irritability, hostility, depression and 
extremely low frustration tolerance.  The examiner found that 
the veteran was often overwhelmed by environmental stress, 
such as finding housing that he liked or keeping his car in 
repair, and that he had great difficulty with the normal 
stresses of daily life.  The examiner found that emotional 
and behavioral symptoms had continuously impaired the 
veteran's functioning and found that all of his symptoms were 
caused by his organic personality syndrome secondary to the 
1982 brain injury.  The examination did not note the 
veteran's period of active service or any stressors 
experienced in service and did not contemplate a diagnosis of 
post-traumatic stress disorder.  

In May 1990, the veteran was hospitalized at a VA facility, 
where he was psychiatrically examined for purposes of 
treatment.  The veteran was diagnosed with organic affective 
disorder, depressed, resolving.  This examination did not 
reflect the veteran's period of active service, any inservice 
stressors, or a diagnosis of post-traumatic stress disorder.  
All of his symptomatology was discussed in the context of the 
veteran's 1982 brain injury.  

In April 1991, a psychological evaluation of the veteran was 
conducted using the Minnesota Multiphasic Personality 
Inventory (MMPI).  He was diagnosed with organic personality 
syndrome related to his cerebral vascular accident in 1982.  
He was found to be experiencing significant anxiety, tension, 
and worry.  He was found to go through cycles of elation 
followed by dysthymia that were unrelated to particular 
precipitating causes.  The examiner, aided by the MMPI, found 
that when the veteran was sad or dysphoric and was one to 
seek out excitement in an attempt to alter his affective 
state.  The report further indicates that the veteran's 
cognitive processes had been compromised by his vascular 
accident.  

A summary of psychiatric hospitalization from November to 
December 1993 reflects a diagnosis of organic mood disorder 
and pathological gambling.  The history portion of the report 
indicates that the veteran claimed to have flashbacks of 
Vietnam, although he had no significant exposure to combat.  
The summary further indicates that the veteran served in 
Vietnam in 1965 and 1966 but does not show that a diagnosis 
of post-traumatic stress disorder was contemplated.  

Of record are letters dated in January and July 1995 written 
on the veteran's behalf by one of his VA attending 
psychiatrists.  She stated that the type of post-traumatic 
stress disorder that the veteran manifested was delayed-onset 
post-traumatic stress disorder, precipitated at least in part 
by the 1982 brain injury, which prevented the veteran from 
keeping himself very busy in order to mitigate his symptoms 
of service-related post-traumatic stress disorder.  She found 
that the veteran's post-traumatic stress disorder was 
manifested by avoidance of thoughts and recollections of 
military service, regret at some behaviors during service, 
survivor rumination, frequent reexperiencing of himself as in 
that time period of service, startle response, some social 
isolation, feelings that others would not understand things 
he did while in military service, and flashbacks.  Sleep 
problems included fear of falling asleep and nightmares.  The 
psychiatrist found that the veteran's nightmares had been 
greatly reduced by an improvement in his medication.  
Stressors related to the psychiatrist by the veteran included 
nightly shelling with daily exposure to body bags, civilians 
lying in the streets for days uncovered, a company commander 
who was shot in the leg and killed while in convoy, and 
losses of other comrades who were killed.  The attending 
psychiatrist further noted that the veteran's Mississippi 
Combat Scale score of 113 was consistent with severe post-
traumatic stress disorder, that the veteran had been totally 
honest with her, and that she had no reason to believe he had 
inflated his score.  The psychiatrist's treatment records and 
letters refer to the history recounted by the veteran but do 
not refer to the veteran's claims file.  

In May 1995, the veteran underwent a VA psychiatric 
examination for compensation purposes.  He was diagnosed with 
an organic personality disorder with mild cognitive defect 
secondary to cerebral hemorrhage, and pathological gambling.  
The examiner stated that he had examined the veteran's claims 
file in "minute detail" for the examination.  The examiner 
stated that post-traumatic stress disorder was "apparently 
ruled out" during the veteran's November to December 1993 
VAMC inpatient treatment (although this is not clear from the 
Board's review of the record).  However, it was acknowledged 
that the veteran's current therapist felt he had post-
traumatic stress disorder.  Regarding his own analysis of 
whether the veteran had post-traumatic stress disorder, the 
examiner found that the veteran may have been subject to an 
adequate stressor while in service, but the examiner doubted 
whether the veteran had intrusive recollections or 
flashbacks.  During the examination, the veteran admitted to 
being uncomfortable in small spaces but denied any anxiety 
episodes or panic attacks in such situations.  The examiner 
did not perceive the veteran's survivor guilt to be very 
intense.  The examiner noted that the veteran now only had 
about one nightmare every three months.  He found that the 
veteran might have impairment of concentration but that this 
was likely the result of the brain injury.  The examiner 
doubted whether the veteran had actual panic attacks but 
found that he might awaken from sleep during a nightmare and 
find himself fearful, confused, and sweating.  There were no 
actual phobias elicited and no ideas of reference.  The 
examiner noted that the veteran was able to concentrate on 
playing cards and gambling at casinos.  The examiner stated 
that the history of post-traumatic stress disorder symptoms 
prior to the subdural hematoma was scanty, and the examiner 
did not feel that there was sufficient satisfaction of post-
traumatic stress disorder criteria prior to the brain 
surgery.  Furthermore, the examiner related, the veteran was 
successfully employed in a managerial position earning 
$45,000 a year before the brain injury, which he found 
mitigated any severe emotional or mental disability from 
post-traumatic stress disorder or other causes as far as the 
evidence indicated.  The examiner noted that the diagnostic 
picture might be confusing because there might be two 
stressors at work, one related to the veteran's experiences 
in Vietnam and the other related to the 1982 brain injury.  
The examiner's opinion was that the major stressor was the 
later cerebral insult.  

The veteran was diagnosed with post-traumatic stress disorder 
for the first time in late 1994.  Although the VA attending 
psychiatrist's evaluation of the veteran as having post-
traumatic stress disorder was based on extensive contact with 
the veteran, it was not at that time based on the veteran's 
actual military history or associated with an evaluation of 
any claimed stressors based on all of the evidence.  

The examiner who conducted the May 1995 VA examination 
thoroughly reviewed the record and conceded for purposes of 
his analysis that the veteran might have encountered a 
sufficient inservice stressor, but still doubted, among other 
things, that the veteran had sufficient intrusive 
recollections and flashbacks to support a diagnosis of post-
traumatic stress disorder.  In this examiner's view, the case 
for a diagnosis of post-traumatic stress disorder was further 
weakened in light of the lack of post-traumatic stress 
disorder symptomatology before the 1982 brain injury.  The 
examiner did not enter a formal diagnosis of post-traumatic 
stress disorder.  It is highly pertinent in this case, 
moreover, that the veteran's VA treating physician indicated 
in her January 1995 letter that she did not begin treating 
the veteran until September 1994, about a dozen years 
following the 1982 brain injury.  It is also highly pertinent 
that the VA examiner in May 1995 stated that brain trauma 
itself could be seen as a stressor and that post-traumatic 
stress disorder can follow head trauma.  There is therefore 
much reason to doubt that any current post-traumatic stress 
disorder is related to the veteran's experiences in service 
in the 1960's in Vietnam.  

Moreover, a VA examination in July 1998, following the 
Board's recent remand, culminated in Axis I diagnoses of mood 
disorder due to a right cerebral aneurysm, and pathological 
gambling.  The examiner doubted that the veteran met the 
diagnostic criteria for post-traumatic stress disorder.  

The record shows that the United States Armed Services Center 
for Research of Unit Records (USASCRUR) reported in November 
1998 that Pleiku Air Base had come under enemy attack in 
November 1968 and January 1969 and that Pleiku Air Base was 
the base camp of the veteran's unit.  The operational reports 
accompanying the USASCRUR report show that the attacks 
consisted of 10-12 rounds of 122-millimeter rocket fire on 
November 20, 1968, resulting in 17 wounded (US) and six 
buildings and five trucks damaged, and 17 rounds of 122-
millimeter rocket fire on January 15, 1969, resulting in six 
wounded (US) and about 75,000 gallons of fuel destroyed.  

Nevertheless, the examiner who evaluated the veteran in July 
1998 stood by his diagnostic conclusions following a review 
of the record in December 1998.  The examiner noted that some 
of the veteran's stressor claims concerning his base coming 
under attack in November 1968 and January 1969 had now been 
confirmed but that it continued to be his conclusion that the 
veteran did not meet the criteria for post-traumatic stress 
disorder for the reasons outlined in his July 1998 report.  

However, in a letter dated in April 1999, the veteran's 
treating VA psychiatrist reiterated her opinion, based now on 
a review of the available chart, that the veteran had post-
traumatic stress disorder based on stressors sustained during 
his service in Vietnam.  The psychiatrist said that the 
veteran was a compulsive over-worker with dutiful but 
unemotional family participation prior to his post service 
brain injury.  She stated that this was not uncommonly seen 
in veterans who had delayed onset of post-traumatic stress 
disorder.  She said that whether the veteran would have 
developed post-traumatic stress disorder without the brain 
injury was "totally unknown".  She stated, however, that 
the loss of his ability to use work as a "compensatory 
device" to suppress memories and feelings of his 
experiences, and especially without the verbal skills to 
offset his visual memory, the veteran was experiencing some 
symptoms of post-traumatic stress disorder nearly every day 
when he first began reporting his history to her.  The 
treating psychiatrist also reported that it took perhaps a 
year before the veteran began to relate spontaneously to her 
his Vietnam experiences and symptoms related to those 
experiences.  She stated that she did not believe that his 
initial manifestations of post-traumatic stress disorder were 
"coached".  

The record thus shows that some of the stressors have been 
confirmed and that the veteran's treating psychiatrist is 
convinced that the veteran has post-traumatic stress disorder 
as a result of those stressors.  On the other hand, several 
examining physicians have found various psychiatric residuals 
of a post service brain injury but have concluded that a 
diagnosis of post-traumatic stress disorder is not supported 
by examination findings.  However, as noted above, the VA 
examiner in May 1995 observed that the diagnostic picture 
might be confusing because there might be two stressors at 
work, one related to the veteran's experiences in Vietnam and 
the other related to the 1982 brain injury.  Although the 
examiner's opinion was that the major stressor was the later 
cerebral insult, this does not rule out the scenario 
envisioned by the veteran's treating psychiatrist.  The Board 
believes that the evidence shows that the veteran's 
predominant disability picture is as a consequence of the 
post service brain injury.  However, the Board will accord a 
veteran with two tours of duty in Vietnam the benefit of the 
doubt and find that he also has post-traumatic stress 
disorder as a result of his Vietnam experiences.  It follows 
that service connection for post-traumatic stress disorder is 
warranted.  



ORDER

Service connection for post-traumatic stress disorder is 
granted.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

